Citation Nr: 0422935	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  97-12 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; his spouse


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to the benefit 
currently sought on appeal.  The veteran filed a timely 
appeal and the claim was certified to the Board.  In October 
2003, the Board remanded the claim for further development 
with respect to the issue of whether the veteran's 
hypertension is directly related to service, or if it is 
secondary to his service-connected disability of 
psychoneurosis.  Upon receipt of additional evidence, the RO 
issued a supplemental statement of the case to the veteran 
and his representative, in April 2004, which also notified 
the veteran of the requirements for secondary service 
connection.  The claim was returned to the Board in June 2004 
for further appellate review.


FINDINGS OF FACT

1.  Hypertension was not manifested in service or within the 
first year thereafter.

2.  The veteran's hypertension is not secondary to his 
service-connected disability of psychoneurosis.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during 
active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  Hypertension is not proximately due to or aggravated by 
the veteran's service-connected disability of psychoneurosis.  
38 U.S.C.A. §§ 1101, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA was enacted in 
November 2000.

In the present case, the issue on appeal arises from a claim 
for service connection for hypertension.  In this context, 
the Board notes that a substantially complete application was 
received in March 1996.  In February 2003, prior to the 
claim's certification to the Board, the AOJ provided notice 
to the claimant regarding the VA's duty to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim; information 
and evidence that VA would seek to provide; and information 
and evidence that the claimant was expected to provide.  
While the veteran was not instructed to "submit any evidence 
in his possession that pertains to the claim," he was 
advised to notify VA of any additional information or 
evidence he wished the VA to retrieve for him.  Thus, the 
Board finds that the content and timing of the February 2003 
and January 2004 notices comport with the requirements of 
§ 5103(a) and § 3.159(b).  Moreover, after these notices, the 
claim was re-adjudicated in April 2004.

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  
Hypertension is a chronic disease subject to presumptive 
service connection.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

In the instant case, the veteran served on active duty from 
February 1944 to January 1945.  The veteran contends that his 
hypertension is linked to his period of service and may be 
linked to his service-connected disability of psychoneurosis.  
Specifically, the veteran testified in his June 1997 hearing 
that he believed his medical discharge from service was based 
on diagnoses of hypertension and a nervous problem.  He added 
that his blood pressure was not actually tested until shortly 
after he separated from service, when he went to a private 
doctor for his nerves and a stomach problem.  The veteran 
recalled that it was this doctor who told him he had high 
blood pressure.  


Service medical records include the veteran's February 1944 
induction examination.  The veteran's blood pressure was 
recorded as 124 over 70.  No further objective findings 
referable to his pressure were noted.  During active service, 
the veteran was treated several times.  A March 1944 report 
notes pain in his head and headaches.  An April 1944 report 
notes that a neuropsychiatric consultation was requested and 
that a diagnosis was deferred.  A May 1944 report indicates 
that he fainted in ranks and was hyperventilating.  Hysteria 
was noted.  A later May 1944 report notes that he had been 
brought by ambulance after passing out on a hike.  His blood 
pressure registered 130 over 80.  The assessment was heat 
exhaustion, for which he was given sodium chloride.  A 
December 1944 treatment report reflects occasional frontal 
headache and some chest pain.  The diagnosis was acute 
catarrhal rhinitis.  A December 1944 report dated a week 
later documents that the veteran still complained of varied 
symptoms and headache.  This report notes that a physician 
had given diagnoses of psychoneurosis and anxiety neurosis 
and that a disability certificate for service was being 
issued.  The treatment report also reflects "LOD Yes."  A 
January 1945 treatment report notes neuropsychiatric-anxiety 
neurosis.  Later that same month, the veteran underwent 
separation examination.  The veteran's blood pressure was 112 
over 88.  That report specifically lists "neurotic traits" 
under psychologic diagnosis and reveals that the veteran had 
also reported nervousness, and had been treated for it by a 
civilian doctor several times, as a result of a car accident 
in 1938.   No further finding referable to blood pressure was 
made on the separation exam.

The veteran's DD-214, Report of Separation, reflects that the 
veteran was separated in January 1945 under Army Regulation 
615-365, which authorizes separation at the convenience of 
the government.  The Board observes that in October 1946, the 
Army's record center reported that the veteran had been 
discharged because he was "below minimum physical standards 
for induction."  

Post service medical records document the veteran's treatment 
for various conditions, including anxiety and hypertension, 
from September 1945 to October 1946 and from October 1982 to 
February 2004.  The records relevant to the appeal are 
discussed below. 

A physician's affidavit was signed in September 1945 
documenting treatment for a pain in the left abdominal 
region.  

The veteran underwent treatment for a gastric ulcer from 
September 1946 to October 1946, according to a physician's 
affidavit signed in March 1947.

In February 1947, the veteran underwent VA examination, to 
include both general medical and neuropsychiatric exams.  
According to the associated reports, he reported that his 
only problems were headaches and an ulcer.  The examiner 
recited pertinent medical history, including the veteran's 
complaint of frequent nervousness and headaches during active 
service.  The examiner found no neurological findings, but 
gave a diagnosis of psychoneurosis, anxiety state with 
associated conversion features, mild, chronic.  The general 
physical examination report reflects a blood pressure reading 
of 105/70 and a complaint of stomach pain.

In October 1984, the veteran was admitted to a VA Medical 
Center for cardiac catheterization after experiencing 
atypical chest pains.  The veteran was noted as hypertensive.

In June 1985, the veteran was admitted to a VA Medical Center 
for left arm and hand pain, with a history of hypertension 
and angina.  No further mention of hypertension was made.

In April 1986, upon a routine checkup, the veteran was noted 
to have mild hypertension with exercise intolerance.  The 
examiner characterized the veteran's hypertension as "well-
controlled." 

In July 1987, the veteran presented with complaints of 
dizziness, edema in his legs, shortness of breath, and mild 
continual left sternal pain for the previous 6 to 7 months.  
In reporting his history, the veteran stated that he had had 
hypertension for ten years.

Outpatient clinical records document that the veteran 
continued to carry the diagnosis of hypertension during his 
treatment for other conditions in November 1988, October 
1992, April 1996, September 2002, December 2002, and January 
2003.  Each of these records lists hypertension as a 
diagnosis or in the veteran's medical history; none refers to 
possible etiology.

In February 2004, pursuant to the Board's request, a VA 
examiner reviewed the veteran's claims file, to include the 
veteran's medical records.  Based on this review, the 
examiner opined that it was not likely that the veteran had 
any evidence based on documentation of hypertension either 
during or within one year of separation from active service.  
She further stated that it is not likely that the veteran's 
hypertension has been aggravated by his service-connected 
anxiety neurosis, as his medical records reveal that his 
hypertension has been well-controlled with medication and 
there is no documentation of his anxiety neurosis being out 
of control. 

In summary, the veteran's service medical records contain 
three blood pressure readings while on active duty, all of 
which are negative for hypertension.  The veteran's 
separation from active duty examination in January 1945 is 
negative for any objective clinical findings referable to his 
blood pressure.  The only clinical finding on the separation 
examination is "neurotic traits."  Presumably, it was based 
on this exam that the veteran was found to be "below minimum 
physical standards" and medically discharged in January 
1945.  Thus, the Board concludes the veteran was medically 
discharged due to an anxiety disorder, and not due to 
hypertension.

The first evidence of post service treatment for hypertension 
was in October 1984, nearly forty years after separation.  
There is notation in 1987 of a ten year history of 
hypertension.  However, treatment dating back to 1977 would 
still be more than thirty years after separation.  
Additionally, this and the subsequent treatment documented is 
without reference to any incident in service.  Although the 
record reflects that the veteran currently has hypertension, 
there is no indication that it is related to his period of 
active duty.  

The Board has also considered the veteran's own assertions 
that his hypertension was incurred in service.  The Board 
finds that such assertions can be afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  Although 
the veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinion as to etiology 
competent.

As the preponderance of the evidence is against the veteran's 
claim for direct service connection, the benefit of the doubt 
provision does not apply.  Therefore, direct service 
connection for hypertension is not warranted.

Secondary Service Connection

Service connection for psychoneurosis was granted by the 
Board in October 2003.  At that time, based on statements by 
the veteran in his June 1997 hearing, the Board remanded the 
hypertension claim and requested the RO to develop the issue 
of whether the veteran's hypertension may be secondary to his 
psychoneurosis.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id. 

The medical records detailed above document on-going 
treatment for the veteran's current disorder of hypertension.  
However, there is no medical evidence in the record that the 
disorder has ever been attributed to his psychoneurosis.  
There are no treatment records suggesting a link.  In fact, 
the February 2004 medical opinion by a VA examiner opined 
that it is not likely that the veteran's hypertension has 
been aggravated by his service-connected anxiety neurosis, 
based on the medical records which reveal that his 
hypertension has been well-controlled with medication and 
there is no documentation of his anxiety neurosis being out 
of control.  

Again, the Board has considered the veteran's testimony that 
his hypertension is linked to his psychoneurosis.  However, 
in light of the absence of evidence that the veteran has the 
expertise to render a medical opinion, no weight may be 
attached to his statement.  See Espiritu, supra.  

The preponderance of the evidence is against the veteran's 
claim for secondary service connection; therefore the benefit 
of the doubt provision does not apply.  Because there is no 
indication of record that the veteran's hypertension is 
proximately due to, or has been aggravated by, his service-
connected disability, service connection on a secondary basis 
is not warranted.  

ORDER

Entitlement to service connection for hypertension, either 
directly or as secondary to the veteran's service-connected 
disability, is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



